DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-3 in the reply filed on 18 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 August 2022.

Drawings
It is noted that Fig. 3 contains labeling written in Korean instead of English.  

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

If the claims become allowable, the abstract of the disclosure would be objected to because it exceeds 150 word in length.  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites the limitation of having “excellent impact resistant properties” in line 1.  The term “excellent” is a relative term which renders the claim indefinite because the term “excellent” is not defined the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the interest of advancing prosecution, the disputed limitation is contained in the preamble of the claim and is considered to describe properties after performing the intended use of hot press forming which does not render a patentable distinction as the steel sheet is not required to be hot press formed.  Therefore, attempting to define the disputed limitation for purposes of searching for and applying prior art is moot.  Applicant is advised that if the disputed limitation is amended into the body of the claim, the metes and bounds of the disputed limitation require clarification.
	Claim 1 recites the limitation “other impurities” in line 6.  The term “other” implies that one or more impurities have been recited in the claim, but it is not clear which of the listed elements, if any, are considered to be impurities.  In the interest of advancing prosecution, it is suggested to amend the disputed limitation from “and other impurities” to “and impurities”.
	Claims 2-3 stand rejected as they depend on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US PGPub. No. 2016/0340755) in view of Puerta Velasquez et al. (US PGPub. No. 2016/0017452, previously cited; hereafter “PV”).
Claim 1: Han teaches a hot-dip galvanized steel sheet (i.e. a plated steel sheet) that may be used to manufacture automotive outer panels requiring a high degree of workability (paragraph 0028).  The limitation “for hot press forming” is noted but is considered an intended use that does not limit the structure, and the disclosure of Han where the steel sheet can be used when requiring a high degree of workability (Han, paragraph 0028) is considered to be capable of being hot press formed.  See MPEP § 2111.02.  The limitation “having excellent impact resistant properties after hot press forming” is noted but is considered to describe properties after performing the intended use and therefore does not render a patentable distinction as the steel sheet is not required to be hot press formed.  Han teaches the hot-dip galvanized steel sheet may include a base steel sheet and a hot-dip galvanized layer formed on the base steel sheet (paragraph 0012).  The base steel sheet includes, by wt%, 0.02-0.08% C, ≤0.3% Si, 1.3-2.1% Mn, ≤0.1% P, ≤0.01% S, 0.02-0.06% sol. Al, ≤0.01% N, ≤1.0% Cr, etc. and a balance of iron (Fe) and impurities (paragraph 0012).  Each of these ranges overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Han teaches the base steel sheet should have an a/b ratio of 0.7 or less, where a is C+Mn in a surface region and b is C+Mn at ¼ thickness (i.e. of the base steel sheet excluding the surface region; also referred to as 1/4t) (paragraph 0022).  Han further teaches CPS contents of C and Mn separately at the surface layer and at 1/4t in Fig. 2, where C is 6.3 at the surface layer and 17.3 at 1/4t (i.e. a ratio of these values corresponds to Cs/Cb of 0.36, calculated as 6.3/17.3, which overlaps the claimed range, see MPEP § 2144.05) and where Mn is 58.9 at the surface layer and 115.7 at 1/4t.  The ratio of MnS/MnB is about 0.51, calculated as 58.9/115.7 from the CPS content values of Mn disclosed by Han in Fig. 2.  This is considered to teach where the content of Mn at the surface is about 0.51 of the content of Mn at 1/4t.  Han teaches that the contents of C and Mn decreased in the surface region due to decarbonization and demanganization and the diffusion of C and Mn into a plating layer (paragraph 0111).  It would be understood by one of ordinary skill in the art that the position at ¼ thickness is used for comparison as being a position where the composition is substantially identical to the starting composition of the base steel sheet (i.e. the content of Mn at 1/4t is about 1.3-2.1%) because Han teaches the ¼ thickness position to be a central region of the base steel sheet (paragraph 0111).  Therefore, the content of Mn at the surface is about 0.66-1.07% (calculated as about 0.51 times the range given for the content of Mn in the base steel sheet, or 0.51x1.3% to 0.51x2.1%).  The content of Cr is not disclosed as changing and therefore is considered to be substantially identical at the surface as at 1/4t, or about ≤1.0% based on the composition of the base steel sheet (paragraph 0012).  Using a range of 0.001-1.0% Cr (because ≤1.0% excludes 0%; paragraph 0012), the value of MnS+CrS at the surface is about 0.661-1.071% when Cr is about 0.001% to about 1.66-2.07% when Cr is about 1.0%, and the value of MnB+CrB at 1/4t is about 1.301-2.101% when Cr is about 0.001% to about 2.3-3.1% when Cr is about 1.0%.  The highest ratio of (MnS+CrS)/( MnB+CrB) from these values is about 0.72 (calculated when Mn is about 1.3% which corresponds to MnS of about 0.66%, MnB of about 1.3% and when CrS and CrB are each about 1.0%).  However, it is noted that this value is when a/b is about 0.488 (calculated as 65.2/133.5 from values of C+Mn in Fig. 2), whereas most samples in Table 3 have a value of a/b that is higher (i.e. the difference of C and/or Mn at the surface compared to at 1/4t is less), which would result in a higher ratio of (MnS+CrS)/( MnB+CrB) (i.e. higher than 0.72 would overlap or be very close to the claimed range of 0.8 or more).  Han teaches the surface region (i.e. surface layer portion) of the base steel sheet is defined up to an average depth of 10 µm, which overlaps the instantly claimed surface layer portion.  See MPEP § 2144.05.  However, Han does not teach the material of the hot-dip galvanized layer.
In a related field of endeavor, PV teaches a sheet that is annealed and pre-coated for the fabrication of press hardened parts, composed of a steel substrate and a metal pre-coating (i.e. a plated steel sheet) (paragraph 0014).  The composition of the steel substrate includes 0.07-0.5% C, 0.02-0.5% Si, 0.5-3% Mn, ≤0.1% P, ≤0.05% S, ≤0.25% Al, 0.01-0.3% Cr, etc. and remainder iron and impurities (paragraph 0018).  These ranges overlap the instantly claimed ranges and the ranges disclosed by Han as outlined above.  See MPEP § 2144.05.  PV teaches decarburization of the surface of the sheet to a depth of 6-30 µm (paragraph 0014), which overlaps the instantly claimed range for the surface layer portion and overlaps the surface region disclosed by Han as outlined above.  See MPEP § 2144.05.  The metal pre-coating can be aluminum, aluminum alloy, zinc, zinc alloy, or a combination thereof (paragraphs 0015-0017).  The pre-coating can be hot-dip galvanized or galvannealed such as with a zinc alloy (paragraph 0085).
As Han and PV both teach a coated steel sheet with a decarbonization/decarburization , they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hot-dip galvanized steel sheet taught by Han to include where the hot-dip galvanizing material is zinc, aluminum, or alloys thereof as taught by PV because these materials are conventionally known metal pre-coating materials known to afford a hot-dip galvanized steel sheet, and one would have had a reasonable expectation of success.
Claim 2: Han teaches that the base steel sheet may include ≤0.003% B, etc. (paragraph 0012).
Claim 3: Han teaches the base steel sheet may have 90% or more by area of ferrite, 3% or less by area of bainite and martensite as the remainder (paragraph 0013).  More specifically, the amount of bainite may be adjusted as low as possible, and to be zero if possible (paragraph 0066).  The base steel sheet may have 90% or greater by area of ferrite and 1-10% by area of martensite and bainite, at a ¼ thickness position (i.e. central portion) (paragraph 0067), which overlaps the claimed ranges.  Han further teaches that the ductility in the surface region of the base steel sheet increased by grain coarsening in the surface region of the base steel sheet and a decrease in the amount of martensite in the surface region of the base steel sheet (paragraph 0111).  Since the amount of bainite is to be zero if possible, a decrease in the amount of martensite in the surface region would result in an amount of martensite that overlaps the claimed range, and a corresponding increase in ferrite (since the microstructure is substantially ferrite, martensite, and possibly a small of amount of bainite as outlined above) would result in an amount of ferrite that overlaps the claimed range.  See MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784